Citation Nr: 0806886	
Decision Date: 02/28/08    Archive Date: 03/06/08

DOCKET NO.  04-04 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from January 1971 to October 
1972.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.

This matter was previously before the Board in August 2006.  
At that time, the Board determined that new and material 
evidence had been received and it reopened the veteran's 
claim of entitlement to service connection for a back 
disorder.  The Board then remanded the reopened claim for 
further development.  After accomplishing the requested 
action to the extent possible, the RO continued the denial of 
the claim (as reflected in the September 2007 supplemental 
statement of the case) and returned this matter to the Board 
for further appellate consideration.  Accordingly, the Board 
has characterized the claim as listed on the title page of 
this decision. 


FINDING OF FACT

Back pain, later diagnosed as L4-L5 bulging disc with mild 
lumbar spondylosis, mild dorsal dextroscolisosis, and muscle 
spasms, was first manifested many years after the veteran's 
service and the probative, competent clinical evidence of 
record does not establish that the veteran's current back 
disability is related to active service.


CONCLUSION OF LAW

A back disability was not incurred in or aggravated by active 
service, nor may arthritis (spondylosis) be presumed to have 
been so incurred or aggravated.  38 U.S.C.A. §§ 101, 1101, 
1112, 1113, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable AOJ decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and/or an effective date will 
be assigned in the event of award of benefit sought.  

VA satisfied its duty to notify as to the claim by means of 
July 2002 and September 2006 letters from VA to the 
appellant.  These letters informed him of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  The veteran was 
also asked to submit pertinent evidence and/or information in 
his possession to the AOJ in the September 2006 VCAA letter.  
38 C.F.R. § 3.159(b)(1).  Additionally, the September 2006 
letter informed the veteran as to the law pertaining to the 
assignment of a disability rating and effective date as the 
Court required in Dingess/Hartman.  Together, these VCAA 
notice letters provided the veteran with proper content 
notice.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable 
agency of original jurisdiction decision.  Because the VCAA 
notice in this case was not completed prior to the initial 
AOJ adjudication denying the claim, the timing of the notice 
does not comply with the express requirements of the law as 
found by the Court in Pelegrini.  Here, the Board finds that 
any defect with respect to the timing of the VCAA notice was 
harmless error.  Although complete notice was not provided to 
the appellant after the initial adjudication, the claim was 
readjudicated thereafter, and the appellant has not been 
prejudiced thereby.  The content of the notice fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), and Dingess/Hartman.  After the notice was 
provided, the case was readjudicated and a supplemental 
statement of the case was provided to the veteran in 
September 2007.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial to him.

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of post-
service VA treatment and examination.  Additionally, the 
claims file contains the veteran's statements in support of 
his claim.  The Board has carefully reviewed his statements 
and concludes that there has been no identification of 
further available evidence not already of record.  The Board 
notes that in a statement, dated in July 2002, the veteran 
informed VA that no private medical evidence existed relevant 
to his claim.  The Board also notes that the veteran 
indicated on a SSOC Notice Response form, dated in November 
2007, that he had more information to submit in support of 
his appeal.  On the form it was noted that if evidence was 
not received within 60 days the file would be returned to the 
Board.  However, to date (more than 60-days after receipt of 
this response form); no additional evidence was received from 
the veteran.

The Board has also perused the medical records for references 
to additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  The Board notes that a 
VA medical opinion has been obtained and sufficient competent 
medical evidence is of record to make a decision on this 
claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board again acknowledges the veteran's contention in his 
appeal that medical evidence is missing from VA records dated 
1972 to 1975.  VA generally has the obligation to make as 
many requests as necessary to obtain relevant records from a 
Federal department or agency.  38 C.F.R. § 3.159(c)(2).  The 
claimant, however, must provide enough information to 
identify and locate the existing records, including 
approximate time frames and the condition for which medical 
treatment was provided.  Id. § 3.159(c)(2)(i).  The veteran 
has not described the missing evidence or even indicated 
whether it pertains to treatment for his alleged back 
disorder.  Further, as indicated in the claims folder, the 
San Juan VA made two requests in December 2001 and March 2003 
to obtain retired records regarding the veteran and received 
negative responses.  As such, the Board finds that further 
development would serve no useful purpose and would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991).  It is also noted that additional 
efforts to obtain records are not required when an agency 
advises VA that the requested records do not exist or the 
custodian does not have them.  38 C.F.R. § 3.159(c)(2).  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.

Legal criteria and analysis

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in active service or 
for aggravation of a pre-existing injury or disease in active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed 
disorder, the following must be shown:  (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 
(1999).  For certain chronic disorders, such as arthritis, 
service connection may be granted if the disease becomes 
manifest to a compensable degree within one year following 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309 (2007).

The veteran contends that he injured his back when he fell 
backwards from a tank while on an artillery training.  The 
veteran also asserts that he fell in Alaska and was seen by a 
colonel and ordered to have X-rays taken.  See July 2007 VA 
examination report; see also Statement in support of his 
claim, dated in October 2006.  

The Board initially notes that the record contains a report 
of a VA examination conducted in July 2007 that revealed 
diagnoses of L4-L5 bulging disc by computed tomography (CT) 
scan, mild lumbar spondylosis by X-rays, mild dorsal 
dextroscoliosis by X-rays, and muscle spasms by X-rays of the 
lumbar spine.  Therefore, the Board finds that the first 
element of a service connection claim, that of a current 
disability, has been met.  

Regarding an in-service incurrence, the Board initially notes 
that the veteran's spine was normal spine upon clinical 
entrance examination in January 1971.  Service medical 
records reflect back pain reported by the veteran following 
heavy lifting and a fall in April 1972.  The examiner in 
April provided an impression of pulled muscles at the 
rhomboid and trapezius, and records in May 1972 indicate an 
assessment of and treatment for low back strain.  In-service 
X-rays revealed a normal cervical and lumbar spine.  The 
veteran's September 1972 clinical separation examination 
report revealed no complaints or diagnosis related to his 
back.

After the veteran's separation from service, San Juan VA 
Medical Center (MC) records dated April 1974 show the veteran 
complained of severe low back pain which radiated to both 
legs.  A neurological examination revealed no neurologic 
deficit.  The veteran was provided with a diagnosis of low 
back pain syndrome.  He filed his original service connection 
claim for a back condition that same month and received a VA 
examination in July 1974.  The report of the July 1974 VA 
examination indicated that the veteran reported recurrent low 
back pain since service.  An objective examination of the 
veteran's back revealed no muscle spasm that day.  There was 
also no muscle atrophy.  The diagnosis was chronic low back 
strain.  

In July 2003, the RO obtained medical records from the San 
Juan VAMC regarding a July 1994 examination.  At that time, 
the veteran reported experiencing back pain since separation 
from service, and the examination records appear to provide a 
diagnosis of a herniated lumbar disc.  Associated X-rays, 
while not noting a herniated disc, found mild dextroscoliosis 
of the mid dorsal spine and a straightening of the normal 
lordotic curve secondary to paralumbar muscle spasm.  VA 
records, dated June 2001, indicate the veteran continued to 
complain of back pain and reflect a 1994 diagnosis of 
herniated discs.

Regarding a medical nexus, the Board notes a VA examination 
report, dated in July 2007, in which a VA examiner diagnosed 
the veteran with multiple disabilities of the back as 
previously noted.  After performing a physical examination of 
the veteran and carefully reviewing the veteran's claims 
folder and service medical records, the VA examiner opined 
that the veteran's current back disability "is unlikely the 
result of back strain noted during active service in April 
through June 1972."  The VA examiner also commented on the 
implications of the July 1974 VA examination reported which 
diagnosed chronic low back strain.  The 2007 VA examiner 
noted that the 1974 examination was more than one year after 
service and there was no evidence to establish chronicity 
since there is no evidence of treatment in the claims folder 
up to more than one year after service.  The VA examiner 
noted that the condition in service was acute and transitory 
and resolved with the provided military treatment.  In light 
of this, the 2007 VA examiner also opined that the diagnosis 
of "chronic" in the July VA examination was incorrect.  
Further, it was noted that although there are X-rays of 
record done several years after service with degenerative 
joint disease, dorsal dextroscolisosis and muscle spasms, the 
presence of negative, in-service X-rays of the thoracic and 
lumbar spine points out that these conditions developed 
several years after events in service.  Additionally, the 
examiner considered the clinical records with a diagnosis of 
herniated lumbar disc.  In this regard, the examiner stated 
that the CT scan of the lumbar spine, done in 1994, showed no 
evidence of the herniated discs so the diagnosis of herniated 
lumbar disc in 1994 is not corroborated by the "specialized 
studies of choice (a CT scan)" for this diagnosis (of a 
herniated disc).

The Board finds the July 2007 VA examiner's opinion to carry 
great probative value as the 2007 VA examiner reviewed the 
veteran's claims folder, including available service medical 
records, and performed a physical examination of the veteran.  
Additionally, Board affords the July 2007 VA examination 
report a high probative value because the examiner provided a 
supporting rationale, as discussed above.  See Prejean v. 
West, 13 Vet. App. 444, 448-49 (2000) (stating that factors 
for assessing the probative value of a medical opinion are 
the physician's access to the claims folder and the 
thoroughness and detail of the opinion).  Moreover, there is 
no other competent clinical evidence of record, VA or 
private, linking the veteran's current back disability to 
service.  Thus, the Board finds that the preponderance of the 
evidence is against a grant of service connection for a low 
back disability on a direct nonpresumptive basis.

The Board has also considered whether presumptive service 
connection for a chronic disease, arthritis, is warranted in 
the instant case for the veteran's mid lumbar spondylosis.  
However, in order for the presumption to operate, such 
disease must become manifest to a degree of 10 percent or 
more within 1 year from the date of separation from service.  
See 38 C.F.R. § 3.307(a)(3).  The evidence of record does not 
establish any clinical manifestations of degenerative joint 
disease of the low back within the applicable time period.  
Indeed, the record shows that degenerative changes consistent 
with arthritis were not confirmed by X-ray until December 
2002, which is many years after the veteran's separation from 
service.  As such, the criteria for presumptive service 
connection on the basis of a chronic disease have not been 
satisfied.  

The veteran has expressed a belief that his current back 
disability is causally related to his active service.  The 
Board notes that the veteran can attest to factual matters of 
which he has first-hand knowledge, e.g., experiencing back 
pain or an injury in service.  See Washington v. Nicholson, 
19 Vet. App. 362, 368 (2005).  Submitted for this purpose, 
the Board finds the veteran's statements to be credible and 
were also considered by the physician who provided the 
medical opinion which was against relating his disability to 
service.  The competent evidence is against his claim and he 
has not been shown to possess the requisite skills or 
training necessary to be capable of making medical 
conclusions.  Thus, any statements by the veteran as to the 
etiology of his low back disability do not constitute 
competent medical evidence and lack probative value.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

In conclusion, the probative competent medical evidence does 
not relate the veteran's current back disability to his 
active service.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for a back disability is 
denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


